UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7110



EDDIE L. BARKSDALE,

                                           Petitioner - Appellant,

          versus


MS. BASSET, Warden,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-1401-1)


Submitted:   December 10, 2004         Decided:     December 23, 2004


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eddie L. Barksdale, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Eddie   Louis   Barksdale     seeks   to   appeal      the     district

court’s    order      granting   the   Commonwealth’s         motion    to    dismiss

Barksdale’s 28 U.S.C. § 2254 (2000) petition and denying his claims

as procedurally defaulted.         The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).            A certificate of appealability will

not   issue    absent    “a   substantial      showing   of    the     denial   of   a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).             A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Barksdale has not made the requisite

showing.      Accordingly, we deny Barksdale’s motion for appointment

of counsel, deny a certificate of appealability, and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           DISMISSED




                                       - 2 -